DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see pages 10-15, filed 12/9/2021, with respect to claims 1-21 have been fully considered and are persuasive.  The rejections of claims 1-21 has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please amend the Specification as follows in Para. 1 Ln. 5-20:
This application is a continuation-in-part of U.S. patent application no. 15/251,779 filed August 30, 2016 now US patent 10,460,843, which is a continuation-in-part of U.S. patent application no. 13/181,140 filed July 12, 2011 now US patent 9,451,886, which is a continuation-in-part of U.S. patent application no. 13/181,027, filed July 12, 2011 now US patent 8,494,829, which: is a continuation-in-part of U.S. patent application no. 12/796,512, filed June 8, 2010 now US patent 9.060,722, which is a continuation-in-part of U.S. patent application no. 12/640,278, filed December 17, 2009 now abandoned, which claims benefit of U.S. provisional patent application no. 61/171,802, filed April 22, 2009; claims benefit of U.S. provisional patent application no. 61/366,437 filed July 21, 2010; claims benefit of U.S. provisional patent application no. 61/372,190 filed August 10, 2010; and claims benefit of U.S. provisional patent application no. 61/373,809 filed August 14, 2010, all of which are incorporated herein in their entirety by this reference thereto.


Allowable Subject Matter
Claim 1-21 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1-21 are allowed over the prior art because the Examiner found that none of the cited prior art discloses a dynamic state-space model of a cardiovascular system operating on a time varying pressure state waveform to determine arterial compliance in combination with the rest of the claim elements.
Closest prior art found was Lin (US 2006/0264771 A1) that discloses pressure pulse wave and ecg signals simultaneously to determine arterial stiffness (eg. Abstact) but does not use a dynamic state space model operating on a time varying pressure state waveform.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL J LAU/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792